Mathews, J.,

delivered the opinion of the court.
This action is founded on an alleged contract of lease, by which the plaintiffs state that they let to the defendant a certain house or store, for one year, at a specified sum for its use. They obtained judgment in the court below, from which the defendant appealed.
The decision of the case depends on matters of fact. The ev^ence somewhat contradictory, and we, according to the manner in which this court is constituted, are bound to . , . . . . . weigh the testimony m a cause, as well as the inferior courts. ®reat respect is due to the verdicts of juries as to facts, and their decisions in relation thereto are not usually disturbed, , . . . . 'J when the truth, as derived from witnesses, is doubtful, the facts being nearly balanced by the testimony.
The present case was submitted to the decision of the . 1 judge a quo, and however reluctantly, we are constrained to differ h™ in opinion, as to the weight of testimony adduced in the cause. The evidence of the contract of lease relied on by the plaintiffs, consists entirely of proof of extra judicial confessions of the defendant, and they are not made very explicit by fhe witnesses. Opposed (o this weak testimony, we have proof positive from a person who declares *525unequivocally, that he leased the premises about which the present dispute arises, in his own name and for his individual use. It is true, we have it in evidence, that the defendant stored goods in the house, while occupied by the lessee, and that he held over for some months after the latter left the premises. In corroboration of his testimony, two accounts for rent, made out by the plaintiffs against him as lessee, are produced. From these facts, we conclude that no contract was ever made between them and the defendant, and consequently they have failed to support the allegations of their petition by proof. The defendant may, however, be liable to them on a quantum valebat, for the time which he continued to occupy the house after the lessee had abandoned it.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be reversed, avoided and annulled ; and it is further ordered, that this suit be dismissed at the costs of the plaintiffs, in both courts.